Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Response to Amendment
This is in response to applicant’s amendment/response filed on 10/13/2021, which has been entered and made of record.   Claims 1, 4-12, 14-23 are pending in the application. 

Response to Arguments

Applicant’s arguments on 10/13/2021 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 10, 14-15, 17-18, 21-22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pub 2017/0351383 A1) in view of eyefactive, (AppSuite-Tutorial: LCD Touchscreen Object Recognition (IR, PCAP, InGlass), Youtube video, https://www.youtube.com/watch?v=VxX4SBB03ic, 05/27/2016), futher in view of McQueen et al. (US Pub 2010/0158310 A1).
As to claim 1, Ikeda discloses a processing system comprising:
a display including a display surface on which information is displayed (Ikeda, Fig.2, ¶0062, “a touch panel type display is formed on a top surface of a table 140B. In the present configuration example, the output unit 130B may be formed by the touch panel type display. That is, in the present configuration example, the display surface of information is the touch panel type display.”),
at least one memory configured to store instructions (Ikeda, Fig. 26); and
at least one processor configured to execute instructions to (Ikeda, Fig. 26):
detect a placement position of a product placed on the display surface based on captured image data of the display surface (Ikeda, Fig. 2, camera, ¶0056, “if the information processing system 100A analyzes an image captured by the camera, it is possible to recognize the object placed on the table 140A.” ¶0062, “the input unit 110B provided above the table 140B serves as the image sensor and the depth sensor.” ¶0070);
Ikeda, Fig. 18 and Fig .19, ¶0056, “When the camera configured to image the table 140A with one lens is used as the input unit 110A, if the information processing system 100A analyzes an image captured by the camera, it is possible to recognize the object placed on the table 140A.”);
display first information indicating the placement position of the identified product (Ikeda, ¶0090, “the display control unit 126 may control an arrangement such as a position, a size and/or an orientation in which the provided information is displayed based on identification information of the recognized display object and/or real object. “ ¶0091, “the display control unit 126 may cause the provided information to be displayed based on a position of the recognized display object and/or real object.”) and 
register the identified product (Ikeda, ¶0059, “when the object is placed on the table 140A and recognized by the input unit 110A, the user who uses the information processing system 100A can perform various manipulations for the recognized object.” ¶0136, “When it is determined that the information is not registered (NO in S112), in step S120, the storage control unit 124 registers an entry in the local correspondence relation DB.”).
Ikeda does not explicitly disclose second information indicating the placement position of a non-identified product on the display. However, Ikeda does indicate “When a part of the combination of the correspondence relation information is recognized and the other part thereof is not recognized, the display control unit 126 .”(Ikeda, ¶0113).
Eyefactive teaches second information indicating the placement position of a non-identified product on the display (Eyefactive, time 0:18-0:23, a new object is placed on touch display, a circle is shown to indicating the position of the new object. 

    PNG
    media_image1.png
    1249
    1693
    media_image1.png
    Greyscale
 A new object is non-identified product because relative information of the new object has not been inputted into the system. The whole video is about adding the new object to the system including learn new objects (0:29) and connect object and content (1:24).).

(Eyefactive, video 0:18-24).
the combination of Ikeda and Eyefactive discloses the first information and the second information are different from each other (Ikeda, Fig. 15-18,  ¶0090, “the display control unit 126 may control an arrangement such as a position, a size and/or an orientation in which the provided information is displayed based on identification information of the recognized display object and/or real object. “ ¶0091, “the display control unit 126 may cause the provided information to be displayed based on a position of the recognized display object and/or real object.” Ikeda teaches the first information which is identified product.  Eyefactive, time 0:18-0:23, a new object is placed on touch display, a circle is shown to indicating the position of the new object. 

    PNG
    media_image1.png
    1249
    1693
    media_image1.png
    Greyscale
  Eyefractive teaches a new object which is non-identified product as the second information. Ikeda and Eyefractive show different information because Fig. 25 of Ikeda and Eyefractive show information in different shapes, are different colors and background.)
The combination of Ikeda and Eyefactive does not discloses “register the identified product as an accounting target”
McQueen further suggests “second information indicating the placement position of a non-identified product on the display, wherein the first information and the second information are different from each other; and register the identified product as an accounting target.”(McQueen, abstract, “Images of the objects may be used to recognize the objects and to collect information about each object, such as the price. A pre-tally list may be generated and displayed to a customer showing the customer the cost of the recognized objects.” Fig. 5-6, ¶0044, “A recognized object on the displayed image may be surrounded by a green rectangle and may include additional information, such as item description, price, offers, etc. Unrecognized objects may be surrounded by a red rectangle with an adjacent message to reorient the object.”.)
Ikeda, Eyefactive and McQueen are considered to be analogous art because all pertain to display technologic. It would have been obvious before the effective filing date of the claimed invention to have modified Ikeda with the features of “second information indicating the placement position of a non-identified product on the display, wherein the first information and the second information are different from each other; and register the identified product as an accounting target” as taught by McQueen. The suggestion/motivation would have been in order to urge a customer to re-orient unrecognized objects to assist the machine vision system with recognizing such unrecognized objects (McQueen, abstract).
 
As to claim 4, claim 1 is incorporated and the combination of Ikeda, Eyefactive and McQueen discloses display predetermined information in association with the placement position (Ikeda, ¶0091, “the display control unit 126 may cause the provided information to be displayed based on a position of the recognized display object and/or real object.”).

As to claim 5, claim 4 is incorporated and the combination of Ikeda and Eyefactive discloses display a frame surrounding the placement position (Eyefactive, Video, 0:12, a circle around the marker. 

    PNG
    media_image2.png
    432
    738
    media_image2.png
    Greyscale
)

As to claim 6, claim 5 is incorporated and the combination of Ikeda, Eyefactive and McQueen discloses detect a shape of a predetermined surface of the object placed on the display surface, based on the image data (Ikeda, ¶0058, “content of information output from the output unit 130A, and information of a shape, a pattern or the like of the object placed on the table 140A.” ¶0075, “the recognition unit 122 may recognize a shape, a pattern or the like of the real object based on image information”); and
display the frame having a shape similar to a shape of the predetermined surface (Eyefactive, Video, 0:12, a circle around the round marker.).

As to claim 7, claim 6 is incorporated and the combination of Ikeda, Eyefactive and McQueen discloses detect a size of the predetermined surface based on the image data (¶0090, “the display control unit 126 may control an arrangement such as a position, a size and/or an orientation in which the provided information is displayed based on identification information of the recognized display object and/or real object.” ¶0093-0094, ¶0104-0106.); and
display the frame which has the shape similar to the shape of the predetermined surface and is larger than the predetermined surface (Eyefactive, Video, 0:12, a circle around the round marker.).

As to claim 8, claim 4 is incorporated and the combination of Ikeda, Eyefactive and McQueen discloses display the predetermined information at a position having a predetermined positional relation with the placement position (Ikeda, ¶0090-0092).

As to claim 10, claim 4 is incorporated and the combination of Ikeda, Eyefactive and McQueen discloses display the predetermined information to be displayed in association with a plurality of the placement positions having a distance which is equal to or smaller than a reference value (Ikeda, ¶0136, “registers arrangement information based on an arrangement relation between the real object and the display object, for example, a direction, a distance, an orientation or a size of the display object seen from the real object.” ¶0260, “initiates display of the second display object when the location of the real object is within a threshold distance from the display surface.”), to be different from the predetermined information to be displayed in association with other placement positions (Ikeda, ¶0280, “causes the provided information to be displayed based on positions of the recognized display object and real object.” Different position will have different information displays.)

As to claim 14, claim 4 is incorporated and the combination of Ikeda, Eyefactive and McQueen discloses display information corresponding to the recognized type of the product (Ikeda, ¶0210, “the user places a teacup 521 and a teapot 522 on the table 140A. Then, the information processing system 100 refers to the entries LE3 and LE4 registered in the local correspondence relation DB shown in Table 5 and activates a timer application 523 as indicated by the reference numeral 512. “ ¶0212, “the user places a western meal 541 on the table 140A decorated with flowers 542. Then, the information processing system 100 refers to the entry LE6 shown in Table 5 and activates a recipe application 543 as indicated by the reference numeral 532.”).

As to claim 15, claim 14 is incorporated and the combination of Ikeda, Eyefactive and McQueen discloses display at least one of a name, a price, and an advertisement of the product (Ikeda, ¶0102, “an advertisement may be displayed as provided information corresponding to the magazine and the news application.”).

As to claim 17, the combination of Ikeda, Eyefactive and McQueen discloses a processing method comprising:
detecting a placement position of a product placed on the display surface based on captured image data of the display surface;
identify the product based on the captured image data;
display first information indicating the placement position of the identified product and second information indicating the placement position of a non-identified product on the display; wherein the first information and the second information are different from each other; and registering the identified product as an accounting target (See claim 1 for detailed analysis.).

As to claim 18, the combination of Ikeda, Eyefactive and McQueen discloses a non-transitory computer-readable storage medium storing a instructions to cause a  computer to execute operations comprising:
detecting a placement position of a product placed on the display surface based on captured image data of the display surface;
identify the product based on the captured image data;
display first information indicating the placement position of the identified product and second information indicating the placement position of a non-identified product on the display; wherein the first information and the second information are different from each other; and registering the identified product as an accounting target (See claim 1 for detailed analysis.).

As to claim 21, claim 1 is incorporated and the combination of Ikeda, Eyefactive and McQueen discloses in a case where the identified product disappears from a camera angle of view, finish displaying of the information indicating the placement position (Ikeda, ¶0145, “if it is determined that the real object is removed (YES in S212), in step S214, the recognition unit 122 excludes the removed real object from a recognition target.” ¶0146, “the information processing system 100 can appropriately recognize the real object that is put down or removed by the user at any time.”).

As to claim 22, claim 1 is incorporated and the combination of Ikeda, Eyefactive and McQueen discloses detect whether the identified product disappears from the camera angle based on a captured video (Ikeda, ¶0145, “if it is determined that the real object is removed (YES in S212), in step S214, the recognition unit 122 excludes the removed real object from a recognition target.” ¶0146, “the information processing system 100 can appropriately recognize the real object that is put down or removed by the user at any time.”).

As to claim 24, claim 1 is incorporated and the combination of Ikeda, Eyefactive and McQueen discloses the first information and the second information are different from each other (Ikeda, Fig. 15-18,  ¶0090, “the display control unit 126 may control an arrangement such as a position, a size and/or an orientation in which the provided information is displayed based on identification information of the recognized display object and/or real object. “ ¶0091, “the display control unit 126 may cause the provided information to be displayed based on a position of the recognized display object and/or real object.” Ikeda teaches the first information which is identified product.  Eyefactive, time 0:18-0:23, a new object is placed on touch display, a circle is shown to indicating the position of the new object. 

    PNG
    media_image1.png
    1249
    1693
    media_image1.png
    Greyscale
  Eyefractive teaches a new object which is non-identified product as the second information. Ikeda and Eyefractive show different information.)

As to claim 25, claim 1 is incorporated and the combination of Ikeda, Eyefactive and McQueen disclose register the identified product as an accounting target (McQueen, abstract, “Images of the objects may be used to recognize the objects and to collect information about each object, such as the price. A pre-tally list may be generated and displayed to a customer showing the customer the cost of the recognized objects.” “automatically tallies recognized objects so it is not necessary for a cashier to scan or otherwise input object information into a point of sale system”)

Claims 9, 11-12, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pub 2017/0351383 A1) in view of eyefactive, (AppSuite-Tutorial: LCD Touchscreen Object Recognition (IR, PCAP, InGlass), Youtube video, https://www.youtube.com/watch?v=VxX4SBB03ic, 05/27/2016), McQueen et al. (US Pub 2010/0158310 A1), futher in view of EDIGMA (Interactive Table with Object Recognition, youtube viedeo, https://www.youtube.com/watch?v=ELlqqgKEy8M, 05/09/2017)

As to claim 9, claim 4 is incorporated and the combination of Ikeda and Eyefactive teaches determines a race according to a color or a region of skin (Ikeda, ¶0115).
The combination of Ikeda and Eyefactive does not explicitly disclose detect a color of the product placed on the display surface, based on the image data and display the predetermined information with a color determined based on the detected color of the product.
EDIGMA teaches detect a color of the product placed on the display surface, and display the predetermined information with a color determined based on the detected (EDIGMA, video 0:08 to 0:025, red color car with red border and red theme. Video, 0:27 to 0:34, green card with green border and green theme.)
 Ikeda, Eyefactive and EDIGMA are considered to be analogous art because all pertain to display technologic. It would have been obvious before the effective filing date of the claimed invention to have modified Ikeda with the features of “detect a color of the product placed on the display surface, and display the predetermined information with a color determined based on the detected color of the product” as taught by EDIGMA. The suggestion/motivation would have been in order for users to discover and compare two supercar models (EDIGMA).

As to claim 11, claim 10 is incorporated and the combination of Ikeda, Eyefactive and EDIGMA teaches display one piece of the predetermined information in association with the plurality of placement positions having the distance which is equal to or smaller than the reference value; and display information indicating the number of the placement positions associated with the predetermined information (EDIGMA, video 0:20 to 0:23, video 0:44 to 0:46. See claim 9 for motivation analysis. 
    PNG
    media_image3.png
    954
    1213
    media_image3.png
    Greyscale
) 

As to claim 12, claim 10 is incorporated and the combination of Ikeda, Eyefactive and EDIGMA teaches set colors of the predetermined information to be displayed in association with the plurality of placement positions having the distance which is equal to or smaller than the reference value, to be different from each other, respectively (EDIGMA, video 0:44 to 0:46. Red car has red color border and green car has green border. See claim 9 for motivation analysis.).

As to claim 19, claim 4 is incorporated and the combination of Ikeda, Eyefactive and EDIGMA teaches change a display position of the information indicating the placement position of the product, in accordance with a movement of the placement position (EDIGMA, video 0:35 to 0:44, movement of model cars.).

As to claim 20, claim 19 is incorporated and the combination of Ikeda, Eyefactive and EDIGMA teaches detect the movement based on a captured video (Ikeda, ¶0057, “a case in which the user's manipulation is recognized from an image captured by the input unit 110A will be mainly described” “a gesture manipulation with respect to a camera” ¶0070, “a stereo camera, a distance measuring sensor using a time of flight method, or a distance measuring sensor using a structured light method”)

Claims 16, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pub 2017/0351383 A1) in view of eyefactive, (AppSuite-Tutorial: LCD Touchscreen Object Recognition (IR, PCAP, InGlass), YouTube video, https://www.youtube.com/watch?v=VxX4SBB03ic, 05/27/2016), McQueen et al. (US Pub 2010/0158310 A1), futher in view of MultiTaction (Interactive MultiTaction display at Trinity University, YouTube video, https://www.youtube.com/watch?v=-Z_XF1Ox8JY, 05/14/2014)

As to claim 16, claim 1 is incorporated and the combination of Ikeda and Eyefactive does not explicitly disclose in a case where it is not possible to recognize the type of the product placed on the display surface, determine a cause that recognition is not possible; and display information corresponding to the determined cause.
MultiTaction teaches in a case where it is not possible to recognize the type of the product placed on the display surface, determine a cause that recognition is not possible; and display information corresponding to the determined cause (MultiTaction, video 1:19 to 1:25, the display shows the experience is limited to 3 cards at a time.

    PNG
    media_image4.png
    1186
    1534
    media_image4.png
    Greyscale
)
Ikeda, Eyefactive and MultiTaction are considered to be analogous art because all pertain to display technologic. It would have been obvious before the effective filing date of the claimed invention to have modified Ikeda with the features of “in a case where it is not possible to recognize the type of the product placed on the display surface, determine a cause that recognition is not possible; and display information corresponding to the determined cause” as taught by MultiTaction. The MultiTaction).

As to claim 23, claim 1 is incorporated and the combination of Ikeda and Eyefactive does not explicitly disclose finish displaying of the information indicating the placement position of the object after a predetermined time has elapsed from the product of the disappearance.
MultiTaction teaches finish displaying of the information indicating the placement position of the object after a predetermined time has elapsed from the product of the disappearance (MultiTaction, video 1:26 to 1:36, information stop displaying after a card is removed. 

    PNG
    media_image5.png
    1127
    1469
    media_image5.png
    Greyscale
).
Ikeda, Eyefactive and MultiTaction are considered to be analogous art because all pertain to display technologic. It would have been obvious before the effective filing date of the claimed invention to have modified Ikeda with the features of “finish displaying of the information indicating the placement position of the object after a predetermined time has elapsed from the product of the disappearance.” as taught by MultiTaction. The suggestion/motivation would have been in order to provide an easily accessible, interactive platform (MultiTaction).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613